Title: From Benjamin Franklin to Pierre Samuel du Pont de Nemours, 28 July 1768
From: Franklin, Benjamin
To: Du Pont de Nemours, Pierre-Samuel


Sir
London, July 28. 1768
I received your obliging Letter of the 10th. of May, with the most acceptable Present of your Physiocratie, which I have read with great Pleasure, and received from it a great deal of Instruction. There is such a Freedom from local and national Prejudices and Partialities, so much Benevolence to Mankind in general, so much Goodness mixt with the Wisdom, in the Principles of your new Philosophy, that I am perfectly charm’d with them, and wish I could have staid in France for some time, to have studied in your School,  that I might, by conversing with its Founders have made myself quite a Master of that Philosophy. I had, before I went into your Country, seen some Letters of yours to Dr. Templeman,  that gave me a high Opinion of the Doctrines you are engag’d in cultivating, and of your personal Talents and Abilities, which made me greatly desirous of seeing you. Since I had not that good Fortune, the next best thing is the Advantage you are so good as to offer me, of your Correspondence, which I shall ever highly value, and endeavour to cultivate with all the Diligence I am capable of.
I am sorry to find, that that Wisdom which sees the Welfare of the Parts in the Prosperity of the Whole, seems not yet to be known in this Country. We are so far from conceiving that what is best for Mankind, or even for Europe, in general, may be best for us, that we are ever studying to establish and extend a separate Interest of Britain, to the Prejudice of even Ireland and our own Colonies! It is from your Philosophy only that the Maxims of a contrary and more happy Conduct are to be drawn, which I therefore sincerely wish may grow and increase till it becomes the governing Philosophy of the human Species, as it must be that of superior Beings in better Worlds.
I take the Liberty of sending you a little Fragment that has some Tincture of it, which, on that Account, I hope may be acceptable.
Be so good as to present my sincere Respects to that venerable Apostle Dr. Quesnay, and to the illustrious Ami des Hommes (of whose Civilities to me at Paris I retain a grateful Remembrance) and believe me to be, with real and very great Esteem, Sir, Your obliged and most obedient humble Servant
B. Franklin
M. Du Pont
